Citation Nr: 1425572	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-12 298	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.

3.  Entitlement to an increased rating for the residuals of gynecomastia surgery, to include residual scars, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for the residuals of an appendectomy, to include a residual scar, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm, currently rated as 10 percent disabling.

7.  Entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1981. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that, in part, dismissed the claim of entitlement to service connection for diabetes mellitus, and denied the following claims: whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted; entitlement to a rating in excess of 10 percent for the residuals of gynecomastia surgery, to include residual scars; entitlement to a rating in excess of 10 percent for the residuals of an appendectomy, to include a residual scar; entitlement to a rating in excess of 10 percent for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm; entitlement to a rating in excess of 10 percent for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm; and entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that dismissed the claim of entitlement to service connection for diabetes mellitus, and denied the following claims: whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted; entitlement to a rating in excess of 10 percent for the residuals of gynecomastia surgery, to include residual scars; entitlement to a rating in excess of 10 percent for the residuals of an appendectomy, to include a residual scar; entitlement to a rating in excess of 10 percent for the residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm; entitlement to a rating in excess of 10 percent for the residuals of a fracture to the left ulna, to include a residual scar of the ulnar aspect of the left forearm; and entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a residual scar, is vacated.  The remainder of the September 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


